The defendant’s petition for certification for appeal from the Appellate Court, 25 Conn. App. 653, is granted, limited to the following issues:
“1. Did the Appellate Court correctly conclude that the defendant’s right to the effective assistance of coun*925sel under the sixth amendment to the United States constitution was not abridged by the trial court’s ruling regarding the scope of the defendant’s final argument?
Thomas Ullman, assistant public defender, in support of the petition.
James M. Ralls, assistant state’s attorney, in opposition.
Decided October 9, 1991
“2. Did the Appellate Court correctly conclude that the defendant’s privilege against self-incrimination under the fifth amendment to the United States constitution was not abridged by the state’s statement in final argument: ‘What motive does George Arline have to come and deny it?’ ”